699 So. 2d 1350 (1997)
UNIVERSITY MEDICAL CENTER, INC., Petitioner,
v.
Devin ATHEY, etc., et al., Respondents.
The BOARD OF REGENTS OF THE STATE OF FLORIDA, et al., Petitioners,
v.
Devin ATHEY, etc., et al., Respondents.
Nos. 89986, 89991.
Supreme Court of Florida.
September 25, 1997.
Stephen E. Day and Rhonda B. Boggess of Taylor, Day, Currie & Burnett, Jacksonville; and Ronald L. Harrop of Gurney & Handley, P.A., Orlando, for Petitioners.
Joel D. Eaton of Podhurst, Orseck, Josefsberg, Eaton, Meadow, Olin & Perwin, Miami; and Searcy, Denney, Scarola, Barnhart & Shipley, P.A., West Palm Beach, on behalf of Devin Athey; and Larry Sands of Sand, White & Sands, P.A., Daytona Beach, on behalf of Wilson Broaden, for Respondents.
PER CURIAM.
We have for review Board of Regents v. Athey, 694 So. 2d 46 (Fla. 1st DCA 1997), wherein the First District Court of Appeal certified the same question of great public importance it certified in Braniff v. Galen of Florida, Inc., 669 So. 2d 1051 (Fla. 1st DCA 1995):
WHETHER SECTION 766.316, FLORIDA STATUTES (1993), REQUIRES THAT HEALTH CARE PROVIDERS GIVE THEIR OBSTETRICAL PATIENTS PRE-DELIVERY NOTICE OF THEIR PARTICIPATION IN THE FLORIDA BIRTH RELATED NEUROLOGICAL INJURY COMPENSATION PLAN AS A CONDITION PRECEDENT TO THE PROVIDERS' INVOKING NICA AS THE PATIENTS' EXCLUSIVE REMEDY?
694 So.2d at 50. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In Galen of Florida, Inc. v. Braniff, 696 So. 2d 308 (Fla.1997), we answered the certified question by holding "that as a condition precedent to invoking the Florida Birth-Related Neurological Injury Compensation Plan as a patient's exclusive remedy, health care providers must, when practicable, give their obstetrical patients notice of their participation in the plan a reasonable time prior to delivery." 696 So.2d at 309. Accordingly, we answer the question certified here as we *1351 did in Galen and approve the decision under review to the extent it is consistent with that opinion.[1]
It is so ordered.
KOGAN, C.J., and SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.
OVERTON, Judge, dissents.
NOTES
[1]  We decline to reach the other issues raised by the petitioners.